DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 40, 57-59, and 71-73 are pending and under consideration.  No claim amendments have been made.


The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9822173 (IDS); US10233237 (of record); US10934362 (of record) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11104745 (PTO-892) has also been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: the terminal disclaimer filed 13 May 2022 obviated the rejections of record.  An updated search identified US11104745 (PTO-892) as containing conflicting subject matter, but a terminal disclaimer has also been provided over US11104745, obviating any potential double patenting issues.  An updated search did not identify any additional prior art.  Claims 40, 57-59, and 71-73 are therefore allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643